Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), is dated as of January 5, 2018, by and
among Champion Enterprises Holdings, LLC, a Delaware limited liability company
(“Contributor”) and each of the shareholders of Skyline Corporation, an Indiana
corporation (“Company”) listed on the signature pages hereto (each a
“Shareholder” and collectively, the “Shareholders”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Exchange Agreement (as defined below) as of the date hereof.

W I T N E S S E T H:

WHEREAS, as of the date hereof, Company and Contributor entered into a Share
Contribution & Exchange Agreement, dated as of the date hereof (the “Exchange
Agreement”), providing for, among other things, the contribution by Contributor
of the CHB Shares to the Company in exchange for the issuance by Company to
Contributor of the Exchange Shares;

WHEREAS, as of the date hereof, each Shareholder is the record and beneficial
owner of the number of shares of the Company Common Shares set forth on Exhibit
A hereto (together with such additional shares of Company Common Shares as
become beneficially owned by such Shareholder, whether upon the exercise of
options, conversion of convertible securities or otherwise, and any other voting
securities of the Company (whether acquired heretofore or hereafter) but
excluding any shares sold or transferred on or after the date hereof in
compliance with Section 4.1, all such shares, the “Owned Shares”);

WHEREAS, the Owned Shares collectively represent 18.8% of the voting power of
the outstanding capital stock of the Company as of the date hereof (as
calculated with respect to the Company Shareholder Approval Threshold);

WHEREAS, as a condition to Contributor’s willingness to enter into and perform
its obligations under the Exchange Agreement, Contributor has required that each
Shareholder agree, and each Shareholder has agreed, among other things, to vote
his Owned Shares in favor of the Company Shareholder Approval Matters and any
other matters submitted to the Company shareholders in furtherance of the
Exchange or the other transactions contemplated by the Exchange Agreement and to
take the other actions described herein; and

WHEREAS, each Shareholder desires to express his support for the Exchange
Agreement and the transactions contemplated thereby, including the Exchange and
the Exchange Share Issuance.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, intending to create a voting agreement under Ind. Code §
23-1-31-2, the parties agree as follows:

1. Agreement to Vote; Irrevocable Proxy.

1.1. Agreement to Vote. Each Shareholder hereby agrees that, from the date
hereof until the earlier of (i) the time that the Company Shareholder Approval
Threshold has been obtained with respect to all Company Shareholder Approval
Matters and no other vote by the Company’s shareholders is required to
consummate the transactions contemplated by the Exchange Agreement and
(ii) termination of this Agreement in accordance with Section 5.1, at any
meeting of the shareholders of the Company at which the approval of the Company
Shareholder Approval Matters or any other matter requiring a vote of the
Company’s shareholders necessary to consummate the Exchange and the other
transactions contemplated by the Exchange Agreement is to be voted upon, however
called, or any adjournment or postponement thereof, such Shareholder shall be
present (in person or by proxy) and vote (or cause to be voted) all of his Owned
Shares at such time:



--------------------------------------------------------------------------------

(a) in favor of approval of the Company Shareholder Approval Matters (and in the
event that any Company Shareholder Approval Matters are presented as more than
one proposal, in favor of each proposal that is part of the Company Shareholder
Approval Matters), and in favor of any other matter presented or proposed as to
approval of the Exchange or any part or aspect thereof or any other transactions
or matters contemplated by the Exchange Agreement;

(b) approval of any proposal to adjourn or postpone the meeting to a later date,
if there are not sufficient votes for the approval of the Company Shareholder
Approval Matters on the date on which such meeting is held;

(c) against any Acquisition Proposal (other than any Acquisition Proposal of
Contributor or its Affiliates), without regard to the terms of such Acquisition
Proposal, or any other transaction, proposal, agreement or action made in
opposition to the Exchange, the Exchange Agreement or approval of the Company
Shareholder Approval Matters or in competition or inconsistent with the Exchange
and the other transactions or matters contemplated by the Exchange Agreement or
the Company Shareholder Approval Matters;

(d) against any other action, transaction or agreement that is intended, that
could reasonably be expected, or the effect of which could reasonably be
expected, to impair, impede, interfere with, delay, postpone, discourage,
adversely affect or inhibit the timely consummation of (i) the Exchange or the
other transactions contemplated by the Exchange Agreement or this Agreement or
the performance by Shareholder of its obligations under this Agreement, or
(ii) the ability of Contributor or Company to complete the Exchange;

(e) against any action, proposal, transaction or agreement that would reasonably
be expected to result in a breach in any respect of any covenant, agreement,
representation or warranty or any other obligation or agreement of Company or
any Group Company contained in the Exchange Agreement, or of Shareholder
contained in this Agreement; and

(f) in favor of any other matter necessary or desirable to the consummation of
the transactions contemplated by the Exchange Agreement, including the Exchange
and the Company Shareholder Approval Matters (clauses (a) through (f),
collectively, the “Required Votes”); provided, however, that it is expressly
agreed that any vote to elect directors of the Company is not a Required Vote.

1.2. Irrevocable Proxy. Each Shareholder, intending to create an irrevocable
proxy under Ind. Code § 23-1-30-3(e), hereby irrevocably and unconditionally
grants to, and appoints, the Contributor as its attorney-in-fact and proxy with
full power of substitution and resubstitution for and in the name, place and
stead of Shareholder, to vote or cause to be voted (including by proxy or
written consent, if applicable) the Owned Shares in accordance with the Required
Votes, to the full extent of such Shareholder’s voting rights with respect to
such Shareholder’s Owned Shares (which proxy is irrevocable and which
appointment is coupled with an interest, but for the avoidance of doubt shall be
deemed terminated and released with respect to any shares sold or transferred on
or after the date hereof in compliance with Section 4.7). Shareholder hereby
represents that any proxies heretofore given in respect of the Owned Shares, if
any, are revocable and hereby revokes such proxies. Upon Contributor’s
reasonable request, each Shareholder agrees to execute any further agreement or
form reasonably necessary or appropriate to confirm and effectuate the grant of
the proxy contained herein and if, for any reason, the proxy granted herein is
not irrevocable, then Shareholder agrees, until the termination of this
Agreement in accordance with Section 5.1, to vote the Owned Shares in accordance
with the Required Vote as instructed by Contributor in writing. The proxy
granted by each Shareholder in this Section 1.2 shall remain valid until the
earlier of (i) the time that the Company Shareholder Approval Threshold has been
obtained with respect to all Company Shareholder Approval Matters or (ii) the
termination of this Agreement in accordance with Section 5.1, immediately upon
which each such proxy shall automatically

 

-2-



--------------------------------------------------------------------------------

terminate without any further action required by any person. Shareholder hereby
affirms that the irrevocable proxy set forth in this Section 1.2 is given in
connection with the execution of the Exchange Agreement, and that such
irrevocable proxy is given to secure the performance of the duties of
Shareholder under this Agreement. Shareholder hereby further affirms that the
irrevocable proxy is coupled with an interest and, except as set forth in this
Section 1.2, is intended to be irrevocable. The parties agree that the foregoing
is a voting agreement.

1.3. No Power to Elect Directors. Notwithstanding anything herein or in the
Exchange Agreement to the contrary, each party acknowledges and agrees that
(i) this Agreement does not constitute an agreement to exercise or direct the
exercise of the voting power of the Company in the election of directors of the
Company and (ii) any Owned Shares shall not be deemed “control shares” as
defined under Ind. Code § 23-1-42-1.

2. Representations and Warranties of Shareholders. Each Shareholder hereby
severally represents and warrants to Contributor as follows:

2.1. Power; Due Authorization; Binding Agreement. Such Shareholder has full
legal capacity, power and authority to execute and deliver this Agreement, to
perform his obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation by such Shareholder of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of such
Shareholder, and no other proceedings on the part of such Shareholder are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by such Shareholder and, assuming the due and valid authorization,
execution and delivery hereof by the other parties hereto, constitutes a valid
and binding agreement of such Shareholder, enforceable against such Shareholder
in accordance with its terms.

2.2. Ownership of Shares. On the date hereof, the Owned Shares set forth
opposite such Shareholder’s name on Exhibit A hereto are owned beneficially (as
such term is defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (“Exchange Act”) by such Shareholder, free and clear of any security
interests, liens, changes, encumbrances, equities, claims, options or
limitations of whatever nature and free of any other limitation or restriction
(including any restriction on the right to vote, sell or otherwise dispose of
such Owned Shares), except as set forth opposite such Shareholder’s name on
Exhibit A. Such Stockholder does not own, of record or beneficially, any shares
of capital stock of the Company other than the Owned Shares set forth opposite
such Shareholder’s name on Exhibit A hereto. Except as set forth opposite such
Shareholder’s name on Exhibit A, such Shareholder does not own any other
outstanding (i) equity securities of the Company, (ii) securities of the Company
convertible into or exchangeable for equity securities of the Company, or
(iii) options or other rights to acquire equity securities of the Company. Other
than proxies and restrictions in favor of Contributor pursuant to this
Agreement, there are no proxies or powers of attorney or other authorization in
or with respect to the Owned Shares and no Owned Shares have been deposited into
a voting trust or subject to any voting agreement and there are no other
commitments, agreements or arrangements in respect of the pledge, disposition or
voting of the Owned Shares. Other than proxies and restrictions in favor of
Contributor pursuant to this Agreement and except for such transfer restrictions
of general applicability as may be provided under the Securities Act, Exchange
Act, or the “blue sky” laws of the various states of the United States, as of
the date hereof, such Shareholder has, and at any shareholder meeting of the
Company in connection with the Exchange Agreement and the transactions
contemplated by the Exchange Agreement, including approval of the Exchange Share
Issuance, such Shareholder will have (except as otherwise permitted by this
Agreement, including in connection with the permitted Transfer (as defined
below) of any Owned Shares), sole voting power and sole dispositive power with
respect to all of the Owned Shares of such Shareholder.

 

-3-



--------------------------------------------------------------------------------

2.3. No Conflicts. The execution and delivery by Shareholder of this Agreement
does not conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancelation or acceleration of any obligation, or result in the
creation of any lien upon any Owned Shares under, any provision of (i) any
Contract to which such Shareholder is a party or by which any of the Owned
Shares are bound or (ii) any Order or Legal Requirement applicable to
Shareholder or any Owned Shares.

2.4. No Consents. No consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Body or other Person on the part of
Shareholder is required in connection with the valid execution and delivery of
this Agreement. No consent of Shareholder’s spouse is necessary under any
“community property” or other laws in order for Shareholder to enter into and
perform its obligations under this Agreement.

2.5. Acknowledgment. Such Shareholder understands and acknowledges that
Contributor is entering into the Exchange Agreement in reliance upon such
Shareholder’s execution, delivery and performance of this Agreement.

3. Representations and Warranties of Contributor. Contributor hereby represents
and warrants to each Shareholder that Contributor has full corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation by Contributor of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of Contributor, and no other proceedings
on the part of Contributor are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Contributor and, assuming the due and
valid authorization, execution and delivery hereof by the other parties hereto,
constitutes a valid and binding agreement of Contributor.

4. Certain Covenants of the Shareholders.

4.1. Restriction on Transfer, Proxies and Non-Interference. Each Shareholder
hereby agrees, except as permitted by Section 4.7, from the date hereof until
the earlier of, (i) the termination of this Agreement in accordance with
Section 5.1 and (ii) the time that the Company Shareholder Approval Threshold
has been obtained with respect to all Company Shareholder Matters, not to,
directly or indirectly, (a) sell, transfer, pledge, encumber, assign, gift,
tender in any tender or exchange offer, hypothecate or otherwise dispose of
(including by gift, merger, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
pledge, encumbrance, assignment, gift, tender, hypothecation or other
disposition of (including by gift, merger, by testamentary disposition, by
operation of law or otherwise), or limitation on the voting rights of, any of
the Owned Shares (any such action, a “Transfer”), (b) grant or permit the grant
of any proxies or powers of attorney or other authorization in or with respect
to the Owned Shares, deposit any Owned Shares into a voting trust or enter into
a voting agreement with respect to any Owned Shares, in each case with respect
to any vote on the approval of the Exchange, the Company Shareholder Approval
Matters, or any other matters set forth in this Agreement including, without
limitation, Section 1 (other than a proxy to Contributor as set forth in
Section 1.2), (c) take any action that would cause any representation or
warranty of such Shareholder contained herein to become untrue or incorrect or
have the effect of restricting, limiting, interfering, preventing or disabling
such Shareholder from performing its obligations under this Agreement, or
(d) commit or agree to take any of the foregoing actions. Any action taken in
violation of the foregoing sentence shall be null and void and each Shareholder
agrees that any such prohibited action may and should be enjoined. If any
involuntary Transfer of any of the Owned Shares shall occur (including, but not
limited to, a sale by a Shareholder’s trustee in any bankruptcy, or a sale to a
purchaser at any creditor’s or court sale), the transferee (which term, as used
herein, shall include any and all transferees and subsequent transferees of the
initial transferee) shall take and hold such Owned Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until valid termination of this Agreement.

 

-4-



--------------------------------------------------------------------------------

4.2. Inconsistent Agreements. Shareholder hereby covenants and agrees that,
except for this Agreement, it shall not, and shall not permit any Affiliate, to
(i) enter into at any time while this Agreement remains in effect, any voting
agreement or voting trust with respect to the Owned Shares in respect of the
Required Votes and (ii) at any time while this Agreement remains in effect,
grant a proxy, consent or power of attorney with respect to the Owned Shares in
respect of the Required Votes or any other agreement with respect to the voting
of the Owned Shares in respect of the Required Votes.

4.3. Non-Solicitation. Prior to the date on which this Agreement terminates,
Shareholder (solely in his capacity as a shareholder of Company) shall
immediately cease and cause to be terminated all existing discussions or
negotiations with any third parties that may be ongoing with respect to an
Acquisition Proposal and will not, and will not permit or direct Company or any
of Company’s Subsidiaries or any its and their respective officers, directors,
employees and agents to, and shall direct each of its Representatives not to,
directly or indirectly, (i) solicit, initiate, cooperate with, knowingly
encourage, induce or facilitate any inquiries or the making, submission or
announcement of any Acquisition Proposal or take any action that would
reasonably be expected to lead to an Acquisition Proposal, (ii) furnish any
nonpublic information regarding any Group Company to any Person in connection
with or in response to an Acquisition Proposal or an inquiry or indication of
interest that would reasonably be expected to lead to an Acquisition Proposal,
(iii) engage in discussions or negotiations with any Person with respect to any
Acquisition Proposal, (iv) approve, endorse or recommend any Acquisition
Proposal, (v) enter into any letter of intent, memorandum of understanding,
acquisition agreement, merger agreement, joint venture agreement, partnership
agreement or similar document or any agreement providing for or otherwise
relating to, or that is intended to or would reasonably be expected to lead to,
any Acquisition Transaction (other than an Acceptable Company Confidentiality
Agreement) or (vi) grant any waiver, amendment or release under, or fail to use
commercially reasonable efforts to enforce, any standstill or confidentiality
agreement to which Shareholder is a party concerning an Acquisition Proposal.

4.4. Other Covenants.

(a) Shareholder hereby agrees to promptly notify Contributor and Company of the
number of any new Owned Shares acquired by Shareholder after the date hereof and
prior to the expiration of this Agreement. Any such Owned Shares shall be
subject to the terms of this Agreement as though owned by Shareholder on the
date hereof.

(b) As between Arthur J. Decio, Contributor and Company only, notwithstanding
the foregoing Section 4.4(a), unless approved in advance in writing by
Contributor, such Shareholder hereby agrees that neither Shareholder nor any
other person acting on behalf of or in concert with Shareholder (or any of its
representatives) will, directly or indirectly, either individually or as a
member of a “group” (for purposes of Rule 13d-3 under the Exchange Act) acquire,
by purchase or otherwise, any new Owned Shares, options to acquire any new Owned
Shares, or any right, title or interest in any new Owned Shares, in each case,
after the date hereof and prior to the expiration of this Agreement.

4.5. No Limitations on Actions. The parties hereto acknowledge that each
Shareholder is entering into this Agreement solely in his individual capacity as
the beneficial owner of the applicable Owned Shares and this Agreement shall not
limit or otherwise affect the actions or fiduciary duties of such Shareholder,
or any affiliate, employee or designee of such Shareholder or any of its
affiliates in its, his or her capacity, if applicable, as an officer or director
of the Company or, except as set forth herein, any of its affiliates. Nothing in
Section 4.2 prohibits action taken or requires action omitted by any person as a
director or officer of the Company in compliance with the Exchange Agreement.

 

-5-



--------------------------------------------------------------------------------

4.6. Further Assurances. From time to time, at the request of Contributor and
without further consideration, each Shareholder shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate and make effective the transactions
contemplated by this Agreement. Without limiting the foregoing, each Shareholder
hereby (a) authorizes Contributor and Company to publish and disclose in any
public announcement, disclosure required by the SEC or applicable Law or the
Proxy Statement, such Shareholder’s identity and ownership of the Owned Shares,
the nature of such Shareholder’s obligations under this Agreement and any other
information that Contributor reasonably determines is required to be disclosed
in connection with the Exchange and the transactions contemplated by the
Exchange Agreement; (b) agrees to promptly give to Contributor and Company any
information Contributor may reasonably require for the preparation of any such
disclosure documents; and (c) agrees to promptly notify Contributor and Company
of any required corrections with respect to any information supplied by such
Shareholder, if and to the extent that such information shall have become false
or misleading in any material respect.

4.7. Permitted Transfers. Any Shareholder that Transfers any Owned Shares to
Permitted Transferees and Affiliates of such Shareholder (such Permitted
Transferees and Affiliates, “Potential Transferees”) shall, in connection with
such transfer, cause each such Potential Transferee to (i) execute a signature
page to this Agreement pursuant to which such Potential Transferee agrees to be
a “Shareholder” pursuant to this Agreement with respect to such Transferred
Owned Shares and (ii) provide the requisite contact information for such
Potential Transferee as contemplated by Exhibit B. “Permitted Transferee” means,
with respect to any Shareholder, (A) a spouse, lineal descendant or antecedent,
brother or sister, adopted child or grandchild or the spouse of any child,
adopted child, grandchild or adopted grandchild of such Shareholder, (B) any
trust, the trustees of which include only the Persons named in clause (A) and
the beneficiaries of which include only the Persons named in clause (A), (C) any
corporation, limited liability company or partnership, the shareholders, members
or general or limited partners of which include only the Persons named in
clause (A) or (B), (D) if such Shareholder is a trust, the beneficiary or
beneficiaries authorized or entitled to receive distributions from such trust,
or (E) to any Person by will, for estate or tax planning purposes, for
charitable purposes or as charitable gifts or donations. Transfers of Owned
Shares to Potential Transferees made pursuant to this Section 4.7 shall not be a
breach of this Agreement.

5. Miscellaneous.

5.1. Termination of this Agreement. This Agreement, and all terms and conditions
contained herein, shall terminate upon the earlier to occur of (i) the Closing
Date, (ii) the termination of the Exchange Agreement in accordance with its
terms, or (iii) the occurrence of any Change in Recommendation made in
compliance with the Exchange Agreement.

5.2. Effect of Termination. This Agreement shall become void and of no effect
with no liability on the part of any party hereto after its termination pursuant
to Section 5.1; provided, however, no such termination shall relieve any party
hereto from any liability for any breach of this Agreement occurring prior to
such termination.

5.3. Entire Agreement; Assignment. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. Neither Contributor nor any Shareholder may assign any of
their respective rights, duties or obligations under this Agreement, by
operation of law or otherwise, without the prior written consent of Contributor,
in the case of any Shareholder, and Shareholder, in the case of Contributor,
and, subject only to the immediately preceding sentence, this Agreement shall be
binding upon and inure solely to the benefit of each party hereto.

 

-6-



--------------------------------------------------------------------------------

5.4. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties hereto.

5.5. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e-mail, upon written confirmation of receipt
by facsimile or e-mail, (b) on the first (1st) Business Day following the date
of dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth (5th) Business
Day following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

If to a Shareholder, to the address, email or facsimile set forth opposite such
Shareholder’s name on Exhibit B attached hereto.

 

  (a) If to Contributor:

Champion Enterprises Holdings, LLC

755 West Big Beaver Road, Suite 1000

Troy, MI 48084

Attn: General Counsel

Fax: (248) 273-4268

With a copy (which shall not constitute notice) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston St.

Boston, MA 02199

Attn.: David A. Fine

Email: david.fine@ropesgray.com

Fax: (617) 235-0030

 

  (b) If to Company:

Skyline Corporation

P.O. Box 743

2520 By-Pass Road

Elkhart, IN 46515

Attn: John C. Firth

Email: JCFirth@qdi.com

With a copy (which shall not constitute notice) to:

Barnes & Thornburg LLP

11 S. Meridian Street

Indianapolis, IN 46204

Attn: David P. Hooper

Email: dhooper@btlaw.com

Fax: (317) 231-7433

 

  5.6. Governing Law; Venue.

 

-7-



--------------------------------------------------------------------------------

(a) This Agreement will be governed by, and construed in accordance with, the
laws of the State of Indiana, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

(b) The Parties hereto agree that any Legal Proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the
Federal District Court for the Southern District of Indiana located in
Indianapolis, Indiana and any appellate court therefrom. Each Party hereto
hereby irrevocably submits to the exclusive jurisdiction of such court in
respect of any legal or equitable Legal Proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby, or relating to
enforcement of any of the terms of this Agreement, and hereby waives, and agrees
not to assert, as a defense in any such Legal Proceeding, any claim that it is
not subject personally to the jurisdiction of such court, that the Legal
Proceeding is brought in an inconvenient forum, that the venue of the Legal
Proceeding is improper or that this Agreement or the transactions contemplated
hereby may not be enforced in or by such courts. Each Party hereto agrees that
notice or the service of process in any Legal Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby shall be
properly served or delivered if delivered in the manner contemplated by
Section 5.5 or in any other manner permitted by applicable Legal Requirement.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

5.7. Specific Performance. Each Shareholder agrees that, in the event of any
breach or threatened breach by such Shareholder of any covenant or obligation
contained in this Agreement, Contributor would be irreparably harmed and that
money damages would not provide an adequate remedy. Accordingly, each
Shareholder agrees that the Company shall be entitled (in addition to any other
remedy to which Contributor is entitled at law or in equity) to obtain (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (b) an injunction restraining
such breach or threatened breach. Each Shareholder further agrees that neither
Contributor nor any other Person shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 5.7, and each Shareholder irrevocably
waives any right it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument. Shareholder agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
on the basis that any other party has an adequate remedy at law or that any
award of specific performance is not an appropriate remedy for any reason at law
or in equity.

5.8. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. This Agreement may be executed by facsimile or
electronic transmission signature and a facsimile or electronic transmission
signature shall constitute an original for all purposes.

5.9. Descriptive Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

5.10. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any

 

-8-



--------------------------------------------------------------------------------

term or provision hereof is invalid or unenforceable, the parties hereto agree
that the court making such determination shall have the power to limit the term
or provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified. In the event such court does not exercise the power granted to it in
the prior sentence, the parties hereto agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.

5.11. Non-Recourse.

(a) No past, present or future director, officer, employee, incorporator,
member, partner, shareholder, agent, attorney, representative or affiliate of
any party hereto or of any of their respective affiliates shall have any
liability (whether in contract or in tort) for any obligations or liabilities of
such party arising under, in connection with or related to this Agreement or for
any claim based on, in respect of, or by reason of, the transactions
contemplated hereby; provided, however, that nothing in this Section 5.11 shall
limit any liability of the parties hereto for breaches of the terms and
conditions of this Agreement.

(b) Each party to this Agreement enters into this Agreement solely on his own
behalf, each such party shall solely be severally liable for any breaches of
this Agreement by such party and in no event shall any party be liable for
breaches of this Agreement by any other party hereto.

[remainder of page intentionally blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

CHAMPION ENTERPRISES HOLDINGS, LLC

 

By:  

/s/ Roger K. Scholten

Name:   Roger K. Scholten Title:   SVP



--------------------------------------------------------------------------------

SHAREHOLDERS:

/s/ Arthur J. Decio

Arthur J. Decio

/s/ Richard W. Florea

Richard W. Florea

/s/ John C. Firth

John C. Firth

/s/ Samuel S. Thompson

Samuel S. Thompson

/s/ John W. Rosenthal, Sr.

John W. Rosenthal, Sr.

/s/ Matthew W. Long

Matthew W. Long

/s/ Thomas L. Eisele

Thomas L. Eisele

/s/ Terence M. Decio

Terence M. Decio

/s/ Jeffrey A. Newport

Jeffrey A. Newport



--------------------------------------------------------------------------------

EXHIBIT A

COMPANY STOCK OWNERSHIP

 

Shareholder

   Common
Shares      Other Equity
Securities  

Arthur J. Decio

     1,377,784        —    

Richard W. Florea

     23,500        307,000 (1) 

John C. Firth

     10,500        —    

Samuel S. Thompson

     3,000        —    

John W. Rosenthal Sr.

     1,000        —    

Matthew W. Long

     —          —    

Thomas L. Eisele

     —          —    

Terence M. Decio

     30,080        —    

Jeffrey A. Newport

     —          34,000 (2) 

 

(1) For Mr. Florea, consists of (i) outstanding options to purchase 265,000
Company common shares (of which, 185,000 options are currently unvested); and
(ii) 42,000 shares of unvested restricted stock.

(2) For Mr. Newport, consists of (i) outstanding options to purchase 31,000
Company common shares (of which, 26,000 options are currently unvested); and
(ii) 3,000 shares of unvested restricted stock.



--------------------------------------------------------------------------------

EXHIBIT B

SHAREHOLDERS’ CONTACT INFORMATION

 

Shareholder

  

Contact Information

Arthur J. Decio

  

Richard W. Florea

  

John C. Firth

  

Samuel S. Thompson

  

John W. Rosenthal Sr.

  

Matthew W. Long

  

Thomas L. Eisele

  

Terence M. Decio

  

Jeffrey A. Newport

  

 

-13-